Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the previously filed Registration Statements of Viking Systems, Inc. (the “Company”) on Form S-8 (File No. 333-164375 and 333-150912) of our report dated February 29, 2012, relating to the financial statements of the Company as of and for the years ended December 31, 2011 and 2010, included in its Annual Report on Form 10-K for the year ended December 31, 2011filed with the Securities and Exchange Commission on February 29, 2012. /s/ SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP Newport Beach, California February 29, 2012
